Exhibit 10.9

 

HUGHES SUPPLY, INC.

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

This NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is
made as of                      (the “Grant Date”) between HUGHES SUPPLY, INC. a
Florida corporation (the “Company”) and                     , a non-employee
director of the Company (the “Director”).

 

Background Information

 

A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Hughes Supply, Inc. 2005 Executive Stock Plan (the
“Plan”).

 

B. Section 8 of the Plan provides that the Compensation Committee of the Board
(the “Committee”) shall have the discretion and right to grant Restricted Stock
(as defined below) to non-employee directors of the Company, subject to the
terms and conditions of the Plan and any additional terms provided by the
Committee. The Committee has made a grant of Restricted Stock to the Director as
of the Grant Date pursuant to the terms of the Plan and this Agreement.

 

C. The Director desires to accept the grant of Restricted Stock and agrees to be
bound by the terms and conditions of the Plan and this Agreement.

 

Agreement

 

1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants the Director
                     (            ) shares of common stock of the Company (the
“Restricted Stock”) as of the Grant Date.

 

2. Vesting. Provided the Director is serving as a director of the Company on the
Grant Date, the Director’s rights and interest in the Restricted Stock shall
become fully vested and non-forfeitable upon the Grant Date.

 

3. Tax Payment Upon Vesting. At such time as the Director becomes vested
pursuant to Section 2 above in the Restricted Stock, the Director (or his/her
personal representative) must satisfy his federal, state and local, if any,
withholding taxes imposed by reason of the exercise of the Option. The Director
may satisfy this withholding obligation by paying to the Company the full amount
of the withholding obligation in cash or check acceptable to the Company. If the
Director fails to make such payment of the withholding taxes to the Company
within five (5) days after the occurrence of the vesting event (a “Vesting
Date”), the Director’s actual number of vested shares of Restricted Stock shall
be reduced by the smallest number of whole shares of common stock of the Company
which, when multiplied by the fair market value of the common stock on the
Vesting Date, is sufficient to satisfy the amount of the withholding tax
obligations imposed on the Company by reason of the vesting of the Restricted
Stock.

 

4. Investment Representations. The Director hereby represents, warrants,
covenants, and agrees with the Company as follows:

 

(a) The Restricted Stock being acquired by the Director will be acquired for the
Director’s own account without the participation of any other person, with the
intent of holding the Restricted Stock for investment and without the intent of
participating, directly or indirectly, in a distribution of the Restricted Stock
and not with a view to, or for resale in connection with, any distribution of
the Restricted Stock, nor is the Director aware of the existence of any
distribution of the Restricted Stock;



--------------------------------------------------------------------------------

(b) The Director is not acquiring the Restricted Stock based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Restricted Stock but rather upon an independent
examination and judgment as to the prospects of the Company;

 

(c) The Restricted Stock was not offered to the Director by means of publicly
disseminated advertisements or sales literature, nor is the Director aware of
any offers made to other persons by such means;

 

(d) The Director is able to bear the economic risks of the investment in the
Restricted Stock, including the risk of a complete loss of his/her investment
therein;

 

(e) The Restricted Stock cannot be offered for sale, sold or transferred by the
Director other than pursuant to: (A) an effective registration under the
Securities Act of 1933 (the “1933 Act”) or in a transaction otherwise in
compliance with the 1933 Act; and (B) evidence satisfactory to the Company of
compliance with the applicable securities laws of other jurisdictions. The
Company shall be entitled to rely upon an opinion of counsel satisfactory to it
with respect to compliance with the above laws;

 

(f) The Director has, and has had, complete access to and the opportunity to
review and make copies of all material documents related to the business of the
Company, including, but not limited to, contracts, financial statements, tax
returns, leases, deeds, and other books and records. Director has examined such
of these documents as the Director has wished and is familiar with the business
and affairs of the Company. The Director realizes that the acquisition of the
Restricted Stock is a speculative investment and that any possible profit
therefrom is uncertain;

 

(g) The Director has had the opportunity to ask questions of and receive answers
from the Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs.
The Director has received all information and data with respect to the Company
which the Director has requested and which the Director has deemed relevant in
connection with the evaluation of the merits and risks of the Director’s
investment in the Company;

 

(h) The Director has such knowledge and experience in financial and business
matters that the Director is capable of evaluating the merits and risks of the
acquisition of the Restricted Stock hereunder and the Director is able to bear
the economic risk of such acquisition; and

 

(i) The agreements, representations, warranties, and covenants made by the
Director herein extend to and apply to all of the Restricted Stock of the
Company issued to the Director pursuant to this award. Acceptance by the
Director of the certificate representing such Restricted Stock shall constitute
a confirmation by the Director that all such agreements, representations,
warranties, and covenants made herein shall be true and correct at that time.

 

5. No Effect on Service. Nothing in the Plan or this Agreement shall confer upon
the Director the right to continue in the service of the Company or affect any
right which the Company may have to terminate the service of the Director
regardless of the effect of such termination of service on the rights of the
Director under the Plan or this Agreement.

 

6. Governing Laws. This Agreement shall be construed and enforced in accordance
with the local laws of the State of Florida applicable to agreements to be
executed and performed wholly within

 

2



--------------------------------------------------------------------------------

said state, and shall inure to the benefit of, and be binding upon, the parties
hereto and their heirs, personal representatives, successors and assigns. The
parties further agree that in any dispute between them relating to this
Agreement, exclusive jurisdiction shall be in the trial courts located within
Orange County, Florida, any objections as to jurisdiction or venue in such court
being expressly waived.

 

7. Successors. This Agreement shall inure to the benefit of the heirs, legal
representatives, successors and permitted assigns of the Company and Director.

 

8. Notice. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Chief Financial Officer of
the Company, or to the Company (attention of the Chief Financial Officer), at
Hughes Supply, Inc., 20 North Orange Avenue, Suite 200, Orlando, Florida 32801,
or at any other address as the Company, by notice to the Director, may designate
in writing from time to time; to the Director, at the Director’s address as set
forth under his signature below, or at any other address as the Director, by
notice to the Company, may designate in writing from time to time.

 

9. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

10. Entire Agreement; Modifications to Agreement. Subject to the terms and
conditions of the Plan, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. The Committee may
amend or terminate any (or all) of the provisions of this Agreement at any time
prior to the date on which any of the shares of Restricted Stock shall have
vested with the Director pursuant to the terms hereof.

 

11. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

 

12. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

13. Resolution of Disputes. Any determination or interpretation by the Committee
shall be final, binding and conclusive on all persons affected thereby.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Date of
Grant set forth above.

 

HUGHES SUPPLY, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Director:

   

--------------------------------------------------------------------------------

Address:

   

 

3